Case: 20-50436     Document: 00515638388         Page: 1     Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 13, 2020
                                  No. 20-50436
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Mark Joseph Watson,

                                                           Plaintiff—Appellant,

                                       versus

   Texas State University,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-553


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Mark Joseph Watson filed a complaint against
   Defendant-Appellee Texas State University, alleging that he was given a
   trespass warning by university police and requesting $2,531,350.00 in
   damages under legal theories involving admiralty law, copyright


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50436      Document: 00515638388           Page: 2    Date Filed: 11/13/2020




                                     No. 20-50436


   infringement, the Uniform Commercial Code, fictional personhood, and
   contractual interpretation of criminal laws. The district court dismissed the
   complaint as frivolous, noting Watson’s reliance on meritless legal theories
   associated with the sovereign citizen movement. Watson now appeals.
          After reviewing Watson’s submissions and the record, we too
   conclude that his claims are frivolous and entirely without merit. We
   therefore dismiss his appeal as frivolous. See 5th Cir. R. 42.2; Crain v.
   Comm’r, 737 F.2d 1417, 1417-18 (5th Cir. 1984). Because he has not heeded
   a previous sanction warning, we sanction Watson in the amount of $500,
   payable to the Clerk of this court. See Anderson v. Wells Fargo Bank, N.A.,
   953 F.3d 311, 315 (5th Cir. 2020). Until our sanction is paid in full, Watson
   is barred from filing any pro se civil appeal in this court or any pro se initial
   civil pleading in any court that is subject to our court’s jurisdiction, without
   advance written permission of a judge of the court in which he seeks to file.
   Watson is again warned that any future frivolous, repetitive, or otherwise
   abusive filings may result in the imposition of further sanctions.
          DISMISSED as frivolous; sanction IMPOSED.




                                          2